Exhibit 10.1

 

LOGO [g310904g40n93.jpg]

INDUSTRIAL INCOME TRUST INC.

Up to $2,400,000,000 in Shares of Common Stock

DEALER MANAGER AGREEMENT

This Dealer Manager Agreement (the “Agreement”) is made and entered into as of
the 27th day of February, 2012 between Industrial Income Trust Inc., a Maryland
corporation (the “Company”), Industrial Income Advisors LLC, a Delaware limited
liability company, and Dividend Capital Securities LLC, a Colorado limited
liability company (the “Dealer Manager”).

Whereas, on July 1, 2011, the Company filed a registration statement on Form
S-11 (such registration statement and any prospectus contained therein being
respectively referred to herein as the “Registration Statement” and the
“Prospectus,” as more fully defined below) with the Securities and Exchange
Commission (the “SEC”) for the registration under the Securities Act of 1933, as
amended (the “Securities Act”) of an offering (the “Offering”) of up to
$2,400,000,000 in shares of its common stock, $.01 par value per share (the
“Shares”); and

Whereas, the Shares are to be offered for a per Share purchase price of $10.40
per Share (the “Offering Price”) payable in cash, except as set forth in the
Prospectus; and

Whereas, the Offering is comprised of $1,800,000,000 of Shares that will be
issued and sold to the public (the “Primary Shares”) and $600,000,000 of Shares
that will be offered pursuant to the Company’s distribution reinvestment plan
(the “DRIP Shares”) (subject to the Company’s right to reallocate such Share
amounts, as described in the Prospectus); and

Whereas, in connection with the Offering, the minimum initial purchase by any
one person shall be at least $2,000 in Shares (except as otherwise indicated in
the Prospectus);

Whereas, the Company is managed by Industrial Income Advisors LLC (the
“Advisor”); and

Whereas, the Company desires to retain the Dealer Manager to use its best
efforts to sell the Shares and to manage the sale by other participating broker
dealers (the “Dealers”) of the Shares and Dealer Manager desires to serve as the
Dealer Manager for the Company for the sale of the Shares upon the terms and
conditions set forth in this Agreement and in the Registration Statement.



--------------------------------------------------------------------------------

Now, therefore, in consideration of the terms and conditions hereinafter set
forth and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, it is agreed between the Company, the Advisor and
the Dealer Manager as follows:

 

1. Representations and Warranties of the Company:

The Company represents and warrants during the full term of this Agreement that:

a. Registration Statement and Prospectus. The Company has filed a Registration
Statement on Form S-11 (Registration Statement No. 333-175340) and the related
Prospectus with the SEC in accordance with applicable requirements of the
Securities Act and the applicable rules and regulations (the “Rules and
Regulations”) of the SEC promulgated thereunder, covering the Shares. Said
registration statement, which includes a preliminary prospectus, was initially
filed with the SEC on July 1, 2011. Copies of such Registration Statement and
each amendment thereto have been or will be delivered to the Dealer Manager. The
registration statement (including financial statements, exhibits and all other
documents related thereto that are filed as a part thereof or incorporated
therein) and prospectus contained therein, as finally amended and revised at the
effective date of the registration statement (including at the effective date of
any post-effective amendment thereto), are respectively hereinafter referred to
as the “Registration Statement” and the “Prospectus,” except that if the
Prospectus filed by the Company pursuant to Rule 424(b) under the Securities Act
shall differ from the Prospectus, the term “Prospectus” shall also include the
Prospectus filed pursuant to Rule 424(b). Every contract or document required by
the Securities Act or Rules and Regulations to be filed as an exhibit to the
Registration Statement has been and will be so filed with the SEC.

b. The Company. The Company is and will be at all times during the Offering duly
and validly organized and formed as a corporation under the laws of the state of
Maryland, with the power and authority to conduct its business as described in
the Prospectus.

c. Compliance with the Securities Act. At the time the Registration Statement
becomes effective and at the time that any post-effective amendment thereto
becomes effective, the Registration Statement and Prospectus will comply with
the Securities Act and the Rules and Regulations and at the time the
Registration Statement becomes effective and at the time that any post-effective
amendment thereto becomes effective and during the Offering the Registration
Statement and Prospectus will not contain any untrue statements of material fact
or omit to state any material fact required to be stated therein or necessary in
order to make the statements therein not misleading; provided, however, that the
foregoing provisions of this Section 1(c) will not apply to statements contained
in or omitted from the Registration Statement or Prospectus that are made in
reliance upon and in conformity with information furnished to the Company in
writing by the Dealer Manager or any of the Dealers specifically for inclusion
in the Registration Statement or Prospectus.

d. Use of Proceeds. The Company intends to use the funds received from the sale
of the Shares as set forth in the Prospectus.

e. Absence of Further Consents and Approvals. No consent, approval,
authorization or other order of any governmental authority is required in
connection with the execution or delivery by the Company of this Agreement or
the issuance and sale by the Company of the Shares, except such as may be
required under the Securities Act or applicable state securities laws.

 

2



--------------------------------------------------------------------------------

f. No Order of Suspension. No order preventing or suspending the use of a
Prospectus has been issued and no proceedings for that purpose are pending,
threatened or, to the knowledge of the Company, contemplated by the SEC; and to
the knowledge of the Company, no order suspending the offering of the Shares in
any jurisdiction has been issued and no proceedings for that purpose have been
instituted or threatened or are contemplated.

g. No Pending Actions. There are no actions, suits or proceedings pending or to
the knowledge of the Company, threatened against the Company at law or in equity
or before or by any federal or state commission, regulatory body or
administrative agency or other governmental body, domestic or foreign, which
will have a material adverse effect on the business or property of the Company.

h. Absence of Conflict or Default. The execution and delivery of this Agreement,
the consummation of the transactions herein contemplated and compliance with the
terms of this Agreement by the Company will not conflict with or constitute a
default under (i) any of its organizational documents, (ii) any, indenture,
mortgage, deed of trust, or lease to which the Company is a party or by which it
may be bound, or to which any of the property or assets of the Company is
subject, or (iii) any rule, regulation, writ, injunction or decree of any
government, governmental instrumentality or court, domestic or foreign, having
jurisdiction over the Company or any of its assets, properties or operations,
except in the case of clause (ii) and (iii) for such conflicts or defaults that
would not individually or in the aggregate have a material adverse effect on the
condition (financial or otherwise), business, properties or results of
operations of the Partnership.

i. Requisite Authority. The Company has all necessary power and authority to
enter into this Agreement and to perform the transactions contemplated hereby,
except to the extent that the enforceability of the indemnity and/or
contribution provisions contained in Section 7 of this Agreement may be limited
under applicable securities laws and to the extent that the enforceability of
this Agreement may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws that affect creditors’ rights generally or by
equitable principles relating to the availability of remedies.

j. Authorization of Agreement. This Agreement has been duly authorized, executed
and delivered by the Company, and assuming due authorization, execution and
delivery of this Agreement by the Advisor and the Dealer Manager, will
constitute a valid and legally binding agreement of the Company enforceable
against the Company in accordance with its terms, except to the extent that the
enforceability of the indemnity and/or contribution provisions contained in
Section 7 of this Agreement may be limited under applicable securities laws and
to the extent that the enforceability of this Agreement may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws that
affect creditors’ rights generally or by equitable principles relating to the
availability of remedies.

k. Authorization of Shares. At the time of the issuance of the Shares, the
Shares will have been duly authorized and validly issued, and upon payment
therefor, will be fully paid and nonassessable and will conform to the
description thereof contained in the Prospectus; no holder thereof will be
subject to personal liability for the obligations of the Company solely by
reason of being such a holder; such Shares are not subject to the preemptive
rights of any shareholder of the Company; and all action required to be taken
for the authorization, issue and sale of such Shares has been validly and
sufficiently taken.

l. Taxes. The Company has filed all federal, state and foreign income tax
returns, which have been required to be filed, on or before the due date (taking
into account all extensions of time to file) and has paid or provided for the
payment of all taxes indicated by said returns and all assessments received by
the Company to the extent that such taxes or assessments have become due.

 

3



--------------------------------------------------------------------------------

m. Financial Statements. The financial statements of the Company included in the
Prospectus present fairly in all material respects the financial position of the
Company as of the date indicated and the results of its operations for the
periods specified; said financial statements have been prepared in conformity
with generally accepted accounting principles applied on a consistent basis.

n. Investment Company Act. The Company does not intend to conduct its business
so as to be an “investment company” as that term is defined in the Investment
Company Act of 1940, as amended, and the rules and regulations thereunder, and
it will exercise reasonable diligence to ensure that it does not become an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

o. Qualification as a Real Estate Investment Trust. The Company intends to
satisfy the requirements of the Internal Revenue Code of 1986, as amended (the
“Code”), for qualification of the Company as a real estate investment trust and,
to the knowledge of the Company, there currently exists no circumstance that
will prevent the Company from complying with such requirements as contemplated
in the Prospectus with respect to the current taxable year. The Company has
operated the business of the Company so as to comply with such requirements and
intends to elect status as a real estate investment trust commencing with the
its taxable year ending December 31, 2010.

p. Sales Material. To the knowledge of the Company, all materials provided by
the Company or any of its affiliates to the Dealer, including materials provided
to the Dealer in connection with its due diligence investigation relating to the
Offering, were materially accurate as of the date provided.

q. Supplemental Sales Materials. Any and all supplemental sales materials
prepared by the Company and any of its affiliates (excluding the Dealer Manager)
for use with potential investors in connection with the Offering, when used in
conjunction with the Prospectus, did not at the time provided for use, and, as
to later provided materials, will not at the time provided for use, include any
untrue statement of a material fact nor did they at the time provided for use,
or, as to later provided materials, will they, omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading. If at any time any event occurs as a result of which such
supplemental sales materials when used in conjunction with the Prospectus would
include an untrue statement of a material fact or, in view of the circumstances
under which they were made, omit to state any material fact necessary to make
the statements therein not misleading, the Company will promptly notify the
Dealer thereof.

 

2. Covenants of the Company.

The Company covenants and agrees with the Dealer Manager during the full term of
this Agreement that:

a. Furnishing Materials. It will, at no expense to the Dealer Manager, furnish
the Dealer Manager with such number of printed copies of the Registration
Statement, including all amendments and exhibits thereto, as the Dealer Manager
may reasonably request. It will similarly furnish to the Dealer Manager and
others designated by the Dealer Manager as many copies of the following
documents as the Dealer Manager may reasonably request: (a) the

 

4



--------------------------------------------------------------------------------

Prospectus in final form and every form of supplemental or amended prospectus;
(b) this Agreement; and (c) any other printed advertising, sales literature,
supplemental sales materials or other materials (provided that the use of said
advertising. sales literature, supplemental sales materials and other materials
has been first approved for use by the Company and filed with all appropriate
regulatory agencies).

b. Qualification of Shares. It will furnish such proper information and execute
and file such documents as may be necessary for the Company to qualify the
Shares for offer and sale under the securities laws of such jurisdictions as the
Dealer Manager may reasonably designate and will file and make in each year such
statements and reports as may be required. The Company will furnish to the
Dealer Manager a copy of such papers filed by the Company in connection with any
such qualification.

c. Effectiveness of Registration; Stop Orders. It will: (a) use its best efforts
to cause the Registration Statement to become effective; (b) furnish copies of
any proposed amendment or supplement of the Registration Statement or Prospectus
to the Dealer Manager; (c) file every amendment or supplement to the
Registration Statement or the Prospectus that may be required by the SEC;
(d) use its best efforts to prevent the issuance of any order by the SEC, any
state regulatory authority or any other regulatory authority which suspends the
effectiveness of the Registration Statement, prevents the use of the Prospectus,
or otherwise prevents or suspends the Offering; and (e) if at any time the SEC,
any state regulatory authority or any other regulatory authority shall issue any
stop order suspending the effectiveness of the Registration Statement, it will
use its best efforts to obtain the lifting of such order at the earliest
possible time.

d. Amendments and Supplements. If at any time when a Prospectus is required to
be delivered under the Securities Act any event occurs as a result of which, in
the opinion of either the Company or the Dealer Manager, the Prospectus or any
other prospectus then in effect would include an untrue statement of a material
fact or, in view of the circumstances under which they were made, omit to state
any material fact necessary to make the statements therein not misleading, the
Company will promptly notify the Dealer Manager thereof (unless the information
shall have been received from the Dealer Manager) and will effect the
preparation of an amended or supplemental prospectus which will correct such
statement or omission. The Company will then promptly prepare such amended or
supplemental prospectus or prospectuses as may be necessary to comply with the
requirements of Section 10 of the Securities Act.

 

3. Representations and Warranties of the Advisor.

The Advisor represents and warrants during the full term of this Agreement that:

a. The Company. The Advisor is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Delaware,
with all requisite power and authority to enter into this Agreement and to carry
out its obligations hereunder.

b. Authorization of Agreement. This Agreement has been duly authorized, executed
and delivered by the Advisor, and assuming due authorization, execution and
delivery of this Agreement by the Company and the Dealer Manager, will
constitute a valid and legally binding agreement of the Advisor enforceable
against the Advisor in accordance with its terms, except to the extent that the
enforceability of the indemnity and/or contribution provisions contained in
Section 7 of this Agreement may be limited under applicable securities laws and
to the extent that the enforceability of this Agreement may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws that
affect creditors’ rights generally or by equitable principles relating to the
availability of remedies.

 

5



--------------------------------------------------------------------------------

c. No Pending Actions. There are no actions, suits or proceedings pending or, to
the knowledge of the Advisor, threatened against the Advisor at law or in equity
or before or by any Federal or state commission, regulatory body or
administrative agency or other governmental body, domestic or foreign, which
could reasonably be expected to have a material adverse effect on the business
or property of the Advisor and its subsidiaries, taken as a whole.

 

4. Representations and Warranties of the Dealer Manager.

The Dealer Manager represents and warrants during the full term of this
Agreement that:

a. The Company. The Dealer Manager is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Colorado, with all requisite power and authority to enter into this Agreement
and to carry out its obligations hereunder.

b. Authorization of Agreement. This Agreement has been duly authorized, executed
and delivered by the Dealer Manager, and assuming due authorization, execution
and delivery of this Agreement by the Company and the Advisor, will constitute a
valid and legally binding agreement of the Dealer Manager enforceable against
the Dealer Manager in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally or by equitable principles relating
to enforceability and except that rights to indemnity and contribution hereunder
may be limited by applicable law and public policy.

c. Absence of Conflict or Default. The execution and delivery of this Agreement,
the consummation of the transactions herein contemplated and compliance with the
terms of this Agreement by the Dealer Manager will not conflict with or
constitute a default under (i) its organizational documents, (ii) any indenture,
mortgage, deed of trust or lease to which the Dealer Manager is a party or by
which it may be bound, or to which any of the property or assets of the Dealer
Manager is subject, or (iii) any rule, regulation, writ, injunction or decree of
any government, governmental instrumentality or court, domestic or foreign,
having jurisdiction over the Dealer Manager or its assets, properties or
operations, except in the case of clause (ii) or (iii) for such conflicts or
defaults that would not individually or in the aggregate have a material adverse
effect on the condition (financial or otherwise), business, properties or
results of operations of the Dealer Manager.

d. Broker Dealer Registration; FINRA Membership. The Dealer Manager is, and
during the term of this Agreement will be, duly registered as a broker-dealer
pursuant to the provisions of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), a member in good standing of the Financial Industry
Regulatory Authority, Inc. (“FINRA”), and a broker or dealer duly registered as
such in those states where the Dealer Manager is required to be registered in
order to carry out the Offering. Moreover, the Dealer Manager’s employees and
representatives have all required licenses and registrations to act under this
Agreement.

e. Anti-Money Laundering. The Dealer Manager has, to the extent required,
established and implemented anti-money laundering compliance programs in
accordance with applicable law, including applicable FINRA rules, SEC rules and
the USA PATRIOT Act of 2001 and will require that its Dealers establish such
programs, reasonably expected to detect and cause the reporting of suspicious
transactions in connection with the sale of Shares of the Company.

 

6



--------------------------------------------------------------------------------

f. Disclosure. The information under the caption “Plan of Distribution” in the
Prospectus and all other information furnished to the Company by the Dealer
Manager in writing expressly for use in the Registration Statement, any
preliminary prospectus, the Prospectus, or any amendment or supplement thereto
does not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading.

 

5. Appointment, Obligations and Compensation of Dealer Manager.

a. Appointment of Dealer Manager; Best Efforts. The Company hereby appoints the
Dealer Manager as its agent and principal distributor for the purpose of selling
for cash to the public up to the maximum amount of Shares set forth in the
Prospectus (subject to the Company’s right of reallocation, as described in the
Prospectus) through Dealers, all of whom shall be members of FINRA, or
registered investment advisors or bank trust departments who are paid no
commission or as otherwise described in the Prospectus. The Dealer Manager may
not sell Shares for cash directly to its own clients and customers except to
institutional investors approved by the Company at the public offering price or
customers of registered investment advisors or bank trust departments, subject
to the terms and conditions stated in the Prospectus. The Dealer Manager hereby
accepts such agency and distributorship and agrees to use its best efforts to
sell the Shares on said terms and conditions.

b. Commencement of Sales; Termination. Promptly after the effective date of the
Registration Statement, the Dealer Manager and the Dealers shall commence the
offering of the Shares for cash to the public in jurisdictions in which the
Shares are registered or qualified for sale or in which such offering is
otherwise permitted. The Dealer Manager and the Dealers will suspend or
terminate offering the Shares upon request of the Company at any time and will
resume offering the Shares upon subsequent request of the Company.

c. Suitability. The Dealer Manager in its agreements with Dealers will require
that the Dealers offer Shares, only to persons who meet the financial
qualifications set forth in the Prospectus or in any suitability letter or
memorandum sent to it by the Company and will only make offers to persons in the
states in which it is advised in writing that the Shares are qualified for sale
or that such qualification is not required. In offering Shares, the Dealer
Manager in its agreements with Dealers will require that the Dealers comply,
with the provisions of all applicable rules and regulations relating to
suitability of investors, including, without limitation, the provisions of
Article III.C. of the Statement of Policy Regarding Real Estate Investment
Trusts of the North American Securities Administrators Association, Inc.,
effective May 7, 2007, as amended (the “NASAA REIT Guidelines”).

d. Offering Price. The Dealer Manager and all Dealers will offer and sell the
Shares for cash at the Offering Price set forth in the Prospectus (except as
otherwise provided in the distribution reinvestment plan).

e. Commissions, Marketing Support Fees, and Expense Reimbursements. Except as
provided in the “Plan of Distribution” section of the Prospectus, as
compensation for the services rendered by the Dealer Manager, the Company agrees
that it will pay to the Dealer Manager a sales commission in the amount of seven
percent (7.0%) of the gross proceeds of the Primary Shares sold, plus a dealer
manager fee in the amount of two-and-one-half percent (2.5%)

 

7



--------------------------------------------------------------------------------

of the gross proceeds of the Primary Shares sold; provided, however, that the
Dealer Manager and Dealers may agree to reduce or eliminate the dealer manager
fee and the sales commission on certain sales of Shares as provided in the “Plan
of Distribution” section of the Prospectus.

Further, as provided in the “Plan of Distribution” section of the Prospectus,
the Advisor will pay up to 0.5% of the gross proceeds of the Primary Shares sold
to reimburse the non-accountable expenses of the Dealer Manager and the Dealers
and the Dealer Manager’s payment of a marketing support fee to Dealers (which
marketing support fee may also be paid from the Dealer Manager fee) based upon
prior or projected volume of sales, the amount of marketing assistance and level
of marketing support provided by such Dealer in the past and the level of
marketing support to be provided in the Offering of Shares, which payment is
considered to be additional underwriting compensation; provided, however, that
the aggregate of all compensation payable to the Dealer Manager and Dealers will
not exceed ten percent (10.0%) of gross offering proceeds of the Primary Shares
sold. The Advisor may also reimburse the bona fide due diligence expenses
incurred by the Dealer Manager or Dealers in connection with the Offering upon
receipt by the Dealer Manager of an invoice or a similar such itemized statement
for such bona fide due diligence expenses.

Notwithstanding the foregoing, no commissions, payments or other amounts will be
paid to the Dealer Manager under this provision unless or until subscriptions
for the purchase of Shares have been accepted by the Company. The Company and
the Advisor will not be liable or responsible to any Dealer for direct payment
of commissions or any other amounts to any Dealer, it being the sole and
exclusive responsibility of the Dealer Manager for all payments to Dealers.

f. Volume and Other Discounts. Notwithstanding the foregoing, Shares may be sold
to (x) executive officers and directors of the Company and their immediate
family members, (y) officers and employees of the Advisor or other affiliates
and their immediate family members, and (z) if approved by the Board of
Directors of the Company, joint venture partners, consultants and other service
providers, at a discount which, as provided in the “Plan of Distribution”
section of the Prospectus, reflects a reduction in (i) the dealer manager fee
and/or (ii) the sales commissions otherwise payable with respect to such Shares.
Also as provided in the “Plan of Distribution” section of the Prospectus,
(i) any Dealer may reduce the amount of its sales commission on sales of
$500,000 or more of Shares to certain purchasers in order to provide a reduction
to the total purchase price for such Shares and (ii) the Dealer Manager and any
Dealer may reduce the amount of its dealer manager fee and its sales commission,
respectively, on sales in excess of $3,000,000 of Shares to certain purchasers
in order to provide a reduction to the total purchase price for such Shares.

g. Permissible Materials. The Dealer Manager shall use and distribute in
conjunction with the offer and sale of any Shares only the Prospectus (as it may
be supplemented or amended from time-to-time) and such sales literature and
advertising as shall have been previously been approved in writing by the
Company.

h. Offering Jurisdictions. The Dealer Manager and the Dealers shall cause Shares
to be offered and sold only in such jurisdictions where the Dealer Manager and
the respective Dealer are licensed to do so. In addition, the Dealer Manager
shall cause Shares to be offered and sold only in those jurisdictions specified
in writing by the Company where the offering and sale of its Shares have been
authorized by appropriate regulatory authorities and such list of jurisdictions
shall be updated by the Company as additional states are added.

 

8



--------------------------------------------------------------------------------

6. Issuance of Confirmations to Purchasers.

The Company hereby agrees and assumes the duty to confirm on its behalf and on
behalf of Dealers who sell the Shares all orders for purchase of Shares accepted
by the Company. Such confirmations will comply with the rules of the SEC and
FINRA, and will comply with applicable laws of such other jurisdictions to the
extent the Company is advised of such laws in writing by the Dealer Manager.

 

7. Indemnification.

a. The Company will indemnify and hold harmless the Dealers and the Dealer
Manager, their officers and directors and each person, if any, who controls such
Dealer or the Dealer Manager within the meaning of Section 15 of the Securities
Act from and against any losses, claims, damages or liabilities, joint or
several, to which such Dealers or the Dealer Manager, their officers and
directors, or such controlling person may become subject, under the Securities
Act or otherwise, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon (a) any untrue
statement or alleged untrue statement of a material fact contained (i) in the
Registration Statement (including the Prospectus and any amendment or supplement
to the Prospectus as a part thereof) or any post-effective amendment thereto or
(ii) in any blue sky application or other document executed by the Company or on
its behalf specifically for the purpose of qualifying any or all of the Shares
for sale under the securities laws of any jurisdiction or based upon written
information furnished by the Company under the securities laws thereof (any such
application, document or information being hereinafter called a “Blue Sky
Application”), or (b) the omission or alleged omission to state in the
Registration Statement (including the Prospectus and any amendment or supplement
to the Prospectus as a part thereof) or any post-effective amendment thereof or
in any Blue Sky Application a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, and will reimburse each Dealer or the
Dealer Manager, its officers and directors and each such controlling person for
any legal or other expenses reasonably incurred by such Dealer or the Dealer
Manager, its officers and directors, or such controlling person in connection
with investigating or defending such loss, claim, damage, liability or action;
provided that the Company will not be liable under (a) and (b) hereof to the
extent that any such loss, claim, damage or liability arises out of, or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission made in reliance upon and in conformity with written information
furnished to the Company or the Dealer Manager by or on behalf of any Dealer or
the Dealer Manager specifically for use with reference to such Dealer or the
Dealer Manager in the preparation of the Registration Statement or any such
post-effective amendment thereof, any such Blue Sky Application or the
Prospectus or any such amendment thereof or supplement thereto; and further
provided that the Company will not be liable in any such case if it is
determined that such Dealer or the Dealer Manager was at fault in connection
with the loss, claim, damage, liability or action. This indemnity agreement will
be in addition to any liability that the Company may otherwise have.
Notwithstanding the foregoing, the Company may not indemnify or hold harmless
the Dealer Manager, any Dealer or any of their affiliates in any manner that
would be inconsistent with the provisions to Article II.G of the NASAA REIT
Guidelines. In particular, but without limitation, the Company may not indemnify
or hold harmless the Dealer Manager, any Dealer or any of their affiliates for
liabilities arising from or out of a violation of state or federal securities
laws, unless one or more of the following conditions are met:

(i) There has been a successful adjudication on the merits of each count
involving alleged securities law violations;

 

9



--------------------------------------------------------------------------------

(ii) Such claims have been dismissed with prejudice on the merits by a court of
competent jurisdiction; or

(iii) A court of competent jurisdiction approves a settlement of the claims
against the indemnitee and finds that indemnification of the settlement and the
related costs should be made, and the court considering the request for
indemnification has been advised of the position of the SEC and of the published
position of any state securities regulatory authority in which the securities
were offered as to indemnification for violations of securities laws.

b. The Dealer Manager will indemnify and hold harmless the Company, each officer
and director of the Company, and each person or firm which has signed the
Registration Statement and each person, if any, who controls the Company within
the meaning of Section 15 of the Securities Act, from and against any losses,
claims, damages or liabilities to which any of the aforesaid parties may become
subject, under the Securities Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon (a) any untrue statement of a material fact contained (i) in the
Registration Statement (including the Prospectus and any amendment or supplement
to the Prospectus as a part thereof) or any post-effective amendment thereof or
(ii) any Blue Sky Application, or (b) the omission to state in the Registration
Statement (including the Prospectus and any amendment or supplement to the
Prospectus as a part thereof) or any post-effective amendment thereof or in any
Blue Sky Application a material fact required to be stated therein or necessary
to make the statements therein, in the light of the circumstances under which
they were made not misleading, in each case under (a) and (b) hereof to the
extent, but only to the extent, that such untrue statement or omission was made
in reliance upon and in conformity with written information furnished to the
Company by or on behalf of the Dealer Manager specifically for use with
reference to the Dealer Manager in the preparation of the Registration Statement
or any such post-effective amendments thereof or any such Blue Sky Application
or the Prospectus or any such amendment thereof or supplement thereto, or
(c) any unauthorized use of sales materials or use of unauthorized verbal
representations concerning the Shares by the Dealer Manager and will reimburse
the aforesaid parties, in connection with investigation or defending such loss,
claim, damage, liability or action. This indemnity agreement will be in addition
to any liability that the Dealer Manager may otherwise have.

c. Each Dealer severally will indemnify and hold harmless the Company, the
Dealer Manager, the Advisor and each of their directors (including any persons
named in the Registration Statement with his consent, as about to become a
director), each of their officers who has signed the Registration Statement and
each person, if any, who controls the Company, the Dealer Manager, or the
Advisor within the meaning of Section 15 of the Securities Act from and against
any losses, claims, damages or liabilities to which the Company, the Dealer
Manager, the Advisor, any such director or officer, or controlling person may
become subject, under the Securities Act or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon (a) any untrue statement or alleged untrue statement of a
material fact contained (i) in the Registration Statement (including the
Prospectus and any amendment or supplement to the Prospectus as a part thereof)
or any post-effective amendment thereof or (ii) in any Blue Sky Application, or
(b) the omission or alleged omission to state in the Registration Statement
(including the Prospectus and any amendment or supplement to the Prospectus as a
part thereof) or any post-effective amendment thereof or in any Blue Sky
Application a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading, in each case under (a) and (b) hereof to the extent, but
only to the extent that such untrue statement or alleged untrue statement or
omission or alleged omission was made in reliance upon and in

 

10



--------------------------------------------------------------------------------

conformity with written information furnished to the Company or the Dealer
Manager by or on behalf of such Dealer specifically for use with reference to
such Dealer in the preparation of the Registration Statement or any such
post-effective amendments thereof or any such Blue Sky Application or the
Prospectus or any such amendment thereof or supplement thereto, or (c) any
failure to deliver to any investor the Prospectus and all supplements thereto
and any amended prospectus, any unauthorized use of sales materials, or use of
unauthorized verbal representations concerning the Shares by such Dealer or
Dealer’s representatives or agents in violation of Section VII (Prospectus and
Supplemental Information) of the Selected Dealer Agreement or otherwise, or
(d) any sale in violation of Section IX (Limitation of Offer; Suitability) of
the Selected Dealer Agreement, and will reimburse the Company, the Dealer
Manager, and the Advisor and any such directors or officers, or controlling
person, in connection with investigating or defending any such loss, claim,
damage, liability or action. This indemnity agreement will be in addition to any
liability which such Dealer may otherwise have.

d. Promptly after receipt by an indemnified party under this Section 7 of notice
of the commencement of any action, such indemnified party will, if a claim in
respect thereof is to be made against any indemnifying party under this
Section 7, notify in writing the indemnifying party of the commencement thereof;
the omission so to notify the indemnifying party will relieve it from liability
under this Section 7 only in the event and to the extent the failure to provide
such notice adversely affects the ability to defend such action. In case any
such action is brought against any indemnified party, and it notifies an
indemnifying party of the commencement thereof, the indemnifying party will be
entitled, to the extent it may wish, jointly with any other indemnifying party
similarly notified, to participate in the defense thereof, with separate
counsel. Such participation shall not relieve such indemnifying party of the
obligation to reimburse the indemnified party for reasonable legal and other
expenses (subject to paragraph (e) of this Section 7) incurred by such
indemnified party in defending itself, except for such expenses incurred after
the indemnifying party has deposited funds sufficient to effect the settlement,
with prejudice, of the claim in respect of which indemnity is sought. Any such
indemnifying party shall not be liable to any such indemnified party on account
of any settlement of any claim or action effected without the consent of such
indemnifying party.

e. The indemnifying party shall pay all legal fees and expenses of the
indemnified party in the defense of such claims or actions; provided, however,
that the indemnifying party shall not be obliged to pay legal expenses and fees
to more than one law firm in connection with the defense of similar claims
arising out of the same alleged acts or omissions giving rise to such claims
notwithstanding that such actions or claims are alleged or brought by one or
more parties against more than one indemnified party. If such claims or actions
are alleged or brought against more than one indemnified party, then the
indemnifying party shall only be obliged to reimburse the expenses and fees of
the one law firm that has been selected by a majority of the indemnified parties
against which such action is finally brought; and in the event a majority of
such indemnified parties is unable to agree on which law firm for which expenses
or fees will be reimbursable by the indemnifying party, then payment shall be
made to the first law firm of record representing an indemnified party against
the action or claim. Such law firm shall be paid only to the extent of services
performed by such law firm and no reimbursement shall be payable to such law
firm on account of legal services performed by another law firm.

f. The indemnity agreements contained in this Section 7 shall remain operative
and in full force and effect regardless of (a) any investigation made by or on
behalf of any Dealer, or any person controlling any Dealer or by or on behalf of
the Company, the Dealer Manager or any officer or director thereof, or by or on
behalf of any person controlling the Company or the Dealer Manager, (b) delivery
of any Shares and payment therefor, and (c) any termination of this Agreement. A
successor of any Dealer or of any of the parties to this Agreement, as the case
may be, shall be entitled to the benefits of the indemnity agreements contained
in this Section 7.

 

11



--------------------------------------------------------------------------------

8. Arbitration.

Any dispute, controversy or claim arising between the parties relating to this
Agreement (whether such dispute arises under any federal, state or local statute
or regulation, or at common law), shall be resolved by final and binding
arbitration administered in accordance with the then current rules of the
American Arbitration Association (“AAA”). Any matter to be settled by
arbitration shall be submitted to the AAA in Denver, Colorado and the parties
agree to abide by all awards rendered in such proceedings. The parties shall
attempt to designate one arbitrator from the AAA, but if they are unable to do
so, then the AAA shall designate an arbitrator. Any arbitrator selected by the
parties or the AAA shall be a qualified Person who has experience with complex
real estate disputes. The arbitration shall be final and binding, and
enforceable in any court of competent jurisdiction. All awards may be filed with
the clerk of one or more courts, state or federal having jurisdiction over the
party against whom such award is rendered or his or her property, as a basis of
judgment and of the issuance of execution for its collection.

 

9. Survival of Provisions.

The respective agreements, representations and warranties of the Company and the
Dealer Manager set forth in this Agreement shall remain operative and in full
force and effect regardless of (a) any termination of this Agreement, (b) any
investigation made by or on behalf of the Company, the Dealer Manager or any
Dealer or any person controlling the Company, the Dealer Manager or any Dealer,
and (c) the acceptance of any payment for the Shares.

 

10. Applicable Law; Venue.

This Agreement was executed and delivered in, and its validity, interpretation
and construction shall be governed by, the laws of the State of Colorado;
provided, however, that causes of action for violations of federal or state
securities laws shall not be governed by this Section. Venue for any action
brought hereunder shall lie exclusively in Denver, Colorado.

 

11. Severability.

If any portion of this Agreement shall be held invalid or inoperative, then so
far as is reasonable and possible the remainder of this Agreement shall be
considered valid and operative and effect shall be given to the intent
manifested by the portion held invalid or inoperative.

 

12. Delay Not a Waiver.

Neither the failure nor any delay on the part of any party to this Agreement to
exercise any right, remedy, power, or privilege under this Agreement shall
operate as a waiver thereof, nor shall a waiver of any right, remedy, power, or
privilege with respect to any occurrence be construed as a waiver of such right,
remedy, power, or privilege with respect to any subsequent occurrence.

 

12



--------------------------------------------------------------------------------

13. Counterparts.

This Agreement may be executed in any number of counterparts. Each counterpart,
when executed and delivered, shall be an original contract, but all
counterparts, when taken together, shall constitute one and the same Agreement.

 

14. Third-Party Beneficiaries; Successors; and Amendment.

a. This Agreement shall inure to the benefit of and be binding upon the Dealer
Manager, the Company, the Advisor, and each Dealer who enters into a Selected
Dealer Agreement with the Dealer Manager and their respective successors.
Nothing in this Agreement is intended or shall be construed to give to any other
person any right, remedy or claim, except as otherwise specifically provided
herein.

b. This Agreement may be amended by the written agreement of the Dealer Manager,
the Advisor and the Company.

 

15. Term.

Any party to this Agreement shall have the right to terminate this Agreement on
60 days’ written notice.

 

16. Definitions.

Any terms used but not defined herein shall have the meanings given to them in
the Prospectus.

 

17. Notices.

All notices, approvals, requests, and authorizations that are required hereunder
to be in writing shall be duly given and deemed to be delivered when delivered
in person, by courier, or by over-night delivery service, or deposited in the
United States mail, properly addressed and stamped with the required postage, to
the intended recipient, as set forth below.

 

To the Dealer Manager:    Dividend Capital Securities LLC    518 17th Street,
12th Floor    Denver, Colorado 80202    Attn: Charles Murray To the Company:   
Industrial Income Trust Inc.    518 17th Street, 17th Floor    Denver, Colorado
80202    Attn: Joshua J. Widoff    With a copy to:    Judith D. Fryer   
Greenberg Traurig, LLP    200 Park Avenue    New York City, New York 10166

 

13



--------------------------------------------------------------------------------

To the Advisor:    Industrial Income Advisors, LLC    518 17th Street, 17th
Floor    Denver, Colorado 80202    Attn: Evan H. Zucker    With a copy to:   
Judith D. Fryer    Greenberg Traurig, LLP    200 Park Avenue    New York City,
New York 10166

Any party may change its address specified above by giving the other party
notice of such change in accordance with this Section.

IN WITNESS WHEREOF, the parties hereto have each duly executed this Dealer
Manager Agreement as of the day and year set forth above.

 

COMPANY INDUSTRIAL INCOME TRUST INC. By:  

/s/ Dwight L. Merriman III

  Dwight L. Merriman III, Chief Executive Officer DEALER MANAGER DIVIDEND
CAPITAL SECURITIES LLC By:  

/s/ Charles Murray

  Charles Murray, Principal ADVISOR INDUSTRIAL INCOME ADVISORS LLC By:  

/s/ Evan H. Zucker

  Evan H. Zucker, Manager

 

14